DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:
Regarding claim 2, lines 2-3 “can be applied” should read “applied”. Appropriate action is required.
Regarding claim 13, line 2 “the step of applying” should read “applying”. Appropriate action is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2018202385 issued to Chen et al. (hereinafter “Chen”).
Regarding claim 1, Chen teaches a refillable cosmetic container system (Abstract, consumer product packaging kit and refill container, Title; consumer product necessarily being capable of refilling cosmetic product into container), comprising: 
   an outer container with an outer wall (Fig 2, outer wall of 2) defining an inner chamber (Fig 2, inner chamber of 2) with a first opening proximate a top (Fig 2, a first opening of proximate the top of 2) of the outer container and a second opening proximate a bottom (Fig 2, a second opening of 2 proximate the bottom of 2) of the container; 
   an inner canister (Fig 2, inner container 3) supported within the inner chamber of the outer container (Fig 2 shows 3 supporting structure within 2); 
   a handle (Fig 10, ridge 36 is handled in order to screw thread 34) proximate a bottom end of the inner canister (Fig 2 and 9 show said ridge 36 proximate the bottom of inner container 3), the handle configured to pass through the second opening of the outer container (Fig 2 shows pass-through capability of 36 within cited second opening).

Regarding claim 2, Chen further teaches the inner canister (3) is rotationally supported (Fig 5 and 9 shows the threads that support) by the outer container (2), and wherein a rotational force applied to the handle to rotate the inner canister with respect to the outer container (page 9, lines 24-25; screw threads are used to perform refill; therefore, a rotational force is applied to the handle to rotate the inner container relative to the outer container).


Regarding claim 3, Chen further teaches a torque applied to the handle (36) allows for coupling of the inner canister (3) to the outer container (page 9, lines 24-25; screw threads are used to perform refill; therefore, a rotational force, which is a torque, is applied to the handle to rotate the inner container relative to the outer container to allow coupling).

Regarding claim 4, Chen further teaches the handle (36) is hingedly coupled (page 6, line 28; page 7, para 2; the ridge 36 being made of rigid plastic and having a complete length (Fig 10 shows the complete length) less than the diameter (50% less) of the bottom makes said ridge capable of hingedly coupling; further explained, the disclosure describes that the shorter ridge 36 forms a centered tab handle that is capable of pivotally hinging about the base of the ridge, because any material has an elastic modulus E including rigid plastic, and the screwing action requires a pushed twist that causes a deflection hinging) to the inner canister (3).

Regarding claim 5, Chen further teaches the handle (36) is moved about (see claim 4 analysis, deflection hinging) 
   a hinge (see claim 4 analysis, the base of the ridge) 
   from a first position in which the handle is configured to pass through the second opening of the outer container (Fig 2 shows a first position of the ridge 36 configured to pass through cited second opening) and 
   a second position in which the handle is stowed adjacent (all assembled elements considered adjacent to each other) a bottom wall (Fig 2 shows a stowed position adjacent to a bottom wall) of the inner canister (3).

Regarding claim 6, Chen further teaches a living hinge (see claim 4 analysis, the base of the ridge, is plastic and integral defining a living hinge) coupling the handle (36) to the inner canister (3).

Regarding claim 7, Chen further teaches the outer container (2) is reusable and the inner canister (3) is replaceable (page 9, lines 24-25; “the refill container (i.e. the new inner container) is assembled to the outer container 2”; that is, the outer container is reusable and the inner container 3 replaceable).

Regarding claim 8, Chen further teaches the outer container (2) is reusable (page 9, lines 24-25; “the refill container (i.e. the new inner container) is assembled to the outer container 2”; that is, the outer container is reusable and the inner container 3 replaceable).

Regarding claim 9, Chen already teaches the inner canister (3) contains a cosmetic formula (Abstract, consumer product packaging kit and refill container, Title; consumer product necessarily being capable of refilling cosmetic into container).

Regarding claim 10, Chen already teaches a lid (Fig 2, closure 1) coupleable to the outer container (2).

Regarding claim 11, Chen teaches a method of replacing a cosmetic formula (Abstract, consumer product packaging kit and refill container, Title; consumer product necessarily being capable of refilling cosmetic into container) in a reusable container (page 9, lines 24-25; method is “the refill container (i.e. the new inner container) is assembled to the outer container 2”; that is, the outer container is reusable and the inner container 3 replaceable); the method comprising: 
   inserting (Fig 2 shows insert) an inner canister (3) containing cosmetic formula into an inner chamber (inner chamber of 2) of an outer container (2), the inner canister having a handle (Fig 10, 36); 
   applying a rotational force to the handle to move the inner canister to a locked position (page 5, para 1; Fig 2 and 10; lock fastening screw members are screwed on by rotational force to ridge 36 to perform screwing and overcome friction from separated state in Fig 10 to thread locked position Fig 2 of inner container 3).

Regarding claim 12, Chen further teaches the inner cannister (3) and the outer container (2) include first and second locking features (Fig 2 female and male threads 34 and 27, respectively), respectively, wherein the first and second locking features are substantially aligned when the inner canister is in the locked position (Fig 2 shows substantial alignment of 34 with 27).

Regarding claim 13, Chen further teaches moving the handle (36) into an extended position before (Fig 10, 36 is in an extended position before) the step of applying a rotational force to a handle (see claim 11 analysis).

Regarding claim 14, Chen further teaches after the inner canister (3) is in the locked position (Fig 2 locked position), moving the handle into an extended position (Fig 2, 36 is moved into an extended position; examiner notes that ‘extended’ is interpreted as outwardly away from the interior of the container as no significance beyond the applicant disclosed drawing is disclosed (see applicant disclosed definition of “extended” on page 13, para 2)); 
   thereafter applying a rotational force (the force is applied after handle extended, see claim 11 analysis) to the extended handle to move the inner canister to the unlocked position (Fig 9 and 10 shows the handle moved inner container 3 to the unlocked position); and 
   removing the inner canister from the outer container (Fig 5 and 7 show inner container 3 removed from outer container 2).

Regarding claim 15, Chen further teaches moving the handle (36) to an extended position (Fig 2, 36 is moved into an extended position) includes pivoting the handle about a hinge (page 6, line 28; page 7, para 2; the ridge 36 being made of rigid plastic and having a complete length (Fig 10 shows the complete length) less than the diameter (50% less) of the bottom makes said ridge capable of hingedly coupling; further explained, the disclosure describes that the shorter ridge 36 forms a centered tab handle that pivots the ridge about a hinge defined by the base of the ridge, because any material has an elastic modulus E including rigid plastic, and the screwing action requires a pushed twist that causes a deflection hinging)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 6526991 – dual container with handle on inner container with refillable cosmetic product (Fig 16)
US 7311416 – double container comprising hinged inner container and hinged outer container for refillable make-up (Fig 2)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731